Citation Nr: 1108314	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total rating for pension purposes (non-service-connected pension).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from August 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the Veteran's case is currently with the VA RO in Waco, Texas.

The Veteran was scheduled for a hearing at the Nashville RO before a Veterans Law Judge in March 2008 but requested that the hearing be rescheduled at the Waco RO.  According to a November 2009 record in the file, a VA representative confirmed the Veteran's address at which he received mail.  In a November 2009 letter sent to the Veteran at that address, the RO advised him that he was scheduled for a hearing at the Waco RO in January 2010.  He failed to report for that hearing and did not request that it be rescheduled.  A later-dated January 2010 record entry indicates that the Veteran was observed to have received and read VA's November 2009 notice letter.  Contrary to the Veteran's service representative's assertions and request that yet another hearing be scheduled, the Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request (see February 2011 Informal Hearing Presentation at page 5).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for non-service-connected disability pension purposes is determined based on the total impairment caused by all non-service- connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17 (2010); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

In this case, in April 2005, the Veteran filed his claim for nonservice-connected pension benefits and, in November 2005, claimed that he was treated by VA for pain in his back, legs, and hips, chest pain, high blood pressure, left ear hearing loss, and gastroesophageal reflux disease (GERD), that prevented him from securing substantially gainful employment.  When examined by VA in January 2008, it was noted that he also had chronic obstructive pulmonary disease (COPD) and the examiner was waiting for the Veteran to fax recent pulmonary function test results.  In the February 2008 statement of the case, the RO said that the Veteran had COPD but lacked complete findings regarding the severity of the condition and did not rate it.

Notably, in a September 2008 claim, the Veteran reported that he was disabled by hypertension, lung disease, gout, and posttraumatic stress disorder (PTSD), and was homeless.

The VA examination did not address one or more of the Veteran's other nonservice-connected disabilities.  Specifically, a November 20, 2007 VA psychology record includes an assessment of symtoms of a panic disorder without agoraphobia and a history of alcohol and drug abuse.  A June 2008 VA medical record indicates that the Veteran's past medical history included gout, diagnosed approximately one year earlier at the VA medical center (VAMC) in Memphis, and COPD diagnosed in January 2007 at Madison Hospital Center in Jackson, Tennessee, and that possible PTSD was diagnosed in May 2008.  

Because the VA examination did not address the disabilities discussed above, and because the RO did not rate those disabilities for purposes of determining whether the Veteran meets the schedular criteria for granting non-service- connected pension benefits, the case must be remanded for a VA examination and readjudication of the case.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (remanding for appropriate examinations because there was "no rating evaluation" for the Veteran's alleged disabilities).

Further, pulmonary function tests performed at the VAMC in Dallas, dated in June 2009, were recently received, and recent medical records regarding the Veteran's treatment at the VAMC in Dallas dated since June 2008 should also be obtained.  Additionally, the Veteran's service representative requested that the Board obtain treatment records from the VAMC in Jackson, although it is unclear if this is a reference (albeit erroneous) to the Veteran's treatment at Madison Hospital Center in Jackson, Tennessee (see February 2011 Informal Hearing Presentation at page 4).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Jackson; and at the VAMC in Dallas for the period from June 2008 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Obtain all medical records regarding the Veteran's treatment for COPD at the Madison Hospital Center in Jackson, Tennessee, for the period from January 2007 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. After accomplishing the above development, the RO should arrange for the Veteran to undergo a VA pension examination to determine the nature, extent and severity of all disabilities found to be present.  The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  Any diagnosed disorder (including psychiatric, pulmonary, orthopedic, cardiovascular, gastrointestinal, audiometric, etc.) must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.

4. In light of the evidence obtained pursuant to the above development, as well as any other development it deems appropriate, the RO/AMC should readjudicate the Veteran's claim.  In doing so, the RO/AMC must assign a rating for each of the Veteran's disabilities.  If the determination remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


